DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Dennis Wang (Reg. No. 60,946) on 1st June 2021.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

CLAIM 1:
A security protocol device of cooperating with a blockchain and off-chain device for data verification, comprising: 
a binary tree processing unit, configured to: 
receive record data from a plurality of terminal devices; 
integrate the record data into or more binary trees according to a hash function, wherein one of the one or more binary trees comprises a root and a plurality of leaf nodes, the root stores a root hash, and hash values of the record data are respectively stored in the leaf nodes and wherein a binary tree is a particular one of the one or more binary trees; 
store the binary tree and a plurality of binary tree slices, partitioned from the binary tree, to a database device; and 
transmit the root hash of the binary tree to a blockchain device; 
wherein plurality of terminal devices and the database device in an off-chain manner, wherein the security protocol device transmits each of the plurality of binary tree slices to a respective one of the plurality of terminal device according to the received data record; and 
a verification unit, configured to receive a verification request from one of the plurality of terminal devices and compare the root hash from the blockchain device with the root hash of the binary tree stored in the database device to verify the correctness of the binary tree stored in the database device stored in the off-chain manner.

CLAIM 9:
A verification methodof cooperating with a blockchain and off-chain device for data verification, comprising: 
receiving a plurality of record data from a plurality of terminal devices 
integrating the record data into or more binary trees according to a hash function, wherein one of the one or more binary trees comprises a root and a plurality of leaf nodes, the root stores a root hash, and hash values of the record data are respectively stored in the leaf nodes and wherein a binary tree is a particular one of the one or more binary trees; 
transmitting the root hash of the binary tree to the blockchain; 
storing the binary tree and a plurality of binary tree slices, partitioned from the binary tree in an off-chain manner, and wherein a security protocol device communicates with the plurality of terminal devices and a database device and transmits each of the plurality of binary tree slices to a respective one of the plurality of terminal device according to the received data record; and 
while receiving a verification request from one of the plurality of terminal devices, comparing the root hash from the blockchain with the root hash of the binary tree stored in the off-chain manner to verify the correctness of the binary tree stored in the off-chain manner.

CLAIM 16:
A terminal device of cooperating with a security protocol and blockchain device for data verification, comprising: 
a record data generating unit, configured to generate record data, and transmit the record data to [[a]] the security protocol device, wherein the security protocol device communicates with the terminal device and a database device in an off-chain manner;  Page 6 of 8Preliminary Amendment Appl. No. 16/579,306 Attorney Docket No.: 5750/0587PUS1 
an identification data generating unit, configured to generate identification data corresponding to the record data, and transmit the identification data to the security protocol device; 
a slice verification unit, configured to:
            receive a binary tree slice from the security protocol device, generated record data of the terminal device, wherein the binary tree slice comprises a root and a plurality of leaf nodes, wherein a hash value of the record data (RDH) is stored at a particular leaf node corresponding to the generated identification data of the terminal device and a root hash, generated by the RDH, is stored at the root of the binary tree slice; and 
verify, cooperated with the security protocol device, a correctness of the binary tree slice by comparing the root hash stored at the blockchain device with the root hash of the binary tree stored at the database device.

CLAIM 20:
A method performed by a terminal device to cooperate with a security protocol and blockchain device for data verification, comprising:
generating record data by the terminal device; 
generating identification data corresponding to the record data of the terminal device, 
transmitting the record data and the identification data to [[a]] the security protocol device, wherein the security protocol device communicates with the terminal device and a database device in an off-chain manner; 
receiving a binary tree slice from the security protocol device, wherein the binary tree slice is corresponding to the generated record data of the terminal device, wherein the binary tree slice comprises a root and a plurality of leaf nodes, wherein a hash value of the record data (RDH) is stored at a particular leaf node corresponding to the generated identification data of the terminal device and a root hash, generated by the RDH, is stored at the root of the binary tree slice; and 
verifying, cooperated with the security protocol device, a correctness of the binary tree slice by comparing the root hash stored at the blockchain device with the root hash of the binary tree stored at the database device.




Allow Subject Matter

Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 9, 16 & 20 (& associated dependent claims).
The present invention is directed to a method for cooperating with a blockchain and off-chain device for data verification. In view of the closest prior arts such as U.S. PG-PUB: 2012/0143830 (by Cormode) and U.S. PG-PUB: 2108/0101701 (by Barinov), no singular art disclosing nor motivation to combine has been found to anticipate or render obvious the claimed invention in such particular details of doing so in the context of recited limitations such as receiving a plurality of record data from a plurality of terminal devices; integrating the record data into one or more binary trees according to a hash function, wherein one of the one or more binary trees comprises a root and a plurality of leaf nodes, the root stores a root hash, and hash values of the record data are respectively stored in the leaf nodes and wherein a binary tree is a particular one of the one or more binary trees; transmitting the root hash of the binary tree to the blockchain; storing the binary tree and a plurality of binary tree slices, partitioned from the binary tree in an off-chain manner, and wherein a security protocol device communicates with the plurality of terminal devices and a database device and transmits each of the plurality of binary tree slices to a respective one of the plurality of terminal device according to the received data record; and while receiving a verification request from one of the plurality of terminal devices, comparing the root hash from the blockchain with the root hash of the binary tree stored in the off-chain manner to verify the correctness of the binary tree stored in the off-chain manner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2330 - 2021)